United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF DEFENSE, EDUCATION
ACTIVITY, Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1700
Issued: February 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant, through counsel, filed a timely appeal from a June 21, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a lumbar condition
causally related to the accepted February 13, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 20, 2015 appellant, then a 52-year-old custodial worker, filed a traumatic
injury claim (Form CA-1) alleging that he injured his lower back in the performance of duty on
February 13, 2015. He indicated that he was moving computers when he felt pain in his lower
back and right leg. Appellant further indicated that a physician characterized it as an
exacerbation of a prior back injury.3 He stopped work on February 18, 2015 and returned to
work on February 23, 2015.4 Appellant received continuation of pay for his brief absence from
work.
In a February 18, 2015 report, Dr. James Gargett, an attending Board-certified emergency
medicine physician, indicated that appellant reported pain in his lower back, which radiated to
his right lower extremity, after lifting computers on February 13, 2015. He diagnosed low back
strain. Dr. Gargett noted that, considering appellant worked as a custodian and was not able to
do desk work, he needed to rest at home for three days. He indicated, “This is exacerbation of
prior injury to back.”
In a duty status report (Form CA-17) dated February 18, 2015, Dr. Gargett listed the date
of injury as February 13, 2015 and the mechanism of injury as moving computers. He provided
a diagnosis due to injury of lumbar strain and indicated that appellant could return to regular
work on February 23, 2015.
Beginning in July 2016, appellant submitted a number of additional medical reports in
support of his claim for a February 13, 2015 work injury.5
In a June 2, 2015 report, Dr. Brian Battersby, Jr., an attending Board-certified orthopedic
surgeon, noted that appellant presented complaining of low back pain due to an injury that
occurred at work. He listed aggravating factors as bending and lifting. Dr. Battersby diagnosed
degeneration of lumbar or lumbosacral intervertebral disc, lumbar sprain, lumbosacral
spondylosis without myelopathy, and backache (unspecified). He advised appellant to return for
follow-up care in six months.
In an October 6, 2015 report, Dr. Battersby again noted that appellant presented
complaining of low back pain due to an injury that occurred at work. He diagnosed chronic pain
3

Appellant previously injured his lower back in the performance of duty on August 20, 2009 (OWCP File No.
xxxxxx682), October 31, 2012 (OWCP File No. xxxxxx987), and January 9, 2014 (OWCP File No. xxxxxx620).
OWCP accepted each of the prior traumatic injury claims for lumbar sprain.
4

Appellant returned to his regular work on February 23, 2015, but later began working modified duty.

5

On July 7, 2016 appellant filed a claim for a recurrence of disability (Form CA-2a) beginning September 30,
2015 due to his February 13, 2015 work injury. He indicated that he was working with restrictions up until
September 30, 2015 when he was told that the employing establishment was no longer able to accommodate him
because he was a liability due to his repeated back injuries. Appellant advised that his medical condition had not
changed and that his back continually hurt. In a July 7, 2016 letter, counsel argued that appellant’s work stoppage in
September 2015 constituted a recurrence of disability because the employing establishment sent him home due to
“multiple previous back injuries.” The Board notes that appellant’s work stoppage in September 2015 is not the
subject of the present appeal.

2

syndrome, degeneration of lumbar or lumbosacral intervertebral disc, lumbar sprain, and
lumbosacral spondylosis without myelopathy. Dr. Battersby recommended that appellant
undergo back surgery, but appellant did not wish to pursue surgery.
In a December 16, 2015 form report, Dr. Battersby noted that appellant could not lift over
25 pounds. In a December 23, 2015 letter, he indicated that he was currently treating appellant
for a “low back work[ers’] comp[ensation] injury.” Dr. Battersby described appellant’s
symptoms and advised that he placed appellant on a permanent restriction of lifting no more than
25 pounds.
In a July 25, 2016 development letter, OWCP requested that appellant submit additional
factual and medical evidence within 30 days. Appellant did not respond.
In a September 13, 2016 decision, OWCP denied appellant’s claim for an alleged
February 13, 2015 employment injury. It accepted that the incident occurred as alleged and that
a medical condition had been diagnosed. However, OWCP denied appellant’s traumatic injury
claim finding the evidence insufficient to establish that the diagnosed medical condition was
causally related to the accepted employment incident.
Appellant submitted treatment notes, dated April 2 and June 3, 2014, in which
Dr. Battersby detailed his back symptoms. Dr. Battersby diagnosed several back conditions,
including degeneration of lumbar or lumbosacral intervertebral disc, lumbar sprain, backache
(unspecified), and lumbosacral spondylosis without myelopathy. In an April 7, 2016 report, he
noted that appellant presented complaining of low back pain due to an injury that occurred at
work.6
In a September 16, 2016 letter, counsel referenced Dr. Battersby’s reports dated between
2014 and 2016 and asserted that these reports supported that appellant’s back condition was
essentially unchanged throughout this period and that there were “no acute new reports of
injury.”
Appellant disagreed with the September 13, 2016 decision and requested a telephone
hearing with a representative of OWCP’s Branch of Hearings and Review. During the hearing
held on May 10, 2017, counsel argued that the present claim constitutes a flare-up of appellant’s
prior injury claim from January 9, 2014 (OWCP File No. xxxxxx620). He asserted that the case
file for (OWCP File No. xxxxxx620) should be combined with the case file for the present claim
(OWCP File No. xxxxxx296) and that the present claim should be accepted for chronic lumbar
sprain.
Appellant testified that on February 13, 2015 he was handling and distributing computers
that were in boxes weighing around 20 pounds. He delivered the boxes on dollies and lifted the
boxes off of the dollies to place them in classrooms. Appellant indicated that he lifted
approximately 25 boxes on February 13, 2015.7 The hearing representative noted that he had
6

This report appears to be missing one or more pages.

7

Appellant also asserted that the employing establishment sent him home on September 30, 2015 because he was
a liability due to his prior work injuries. He indicated that he did not return to work after September 30, 2015.

3

filed a notice of recurrence (Form CA-2a) for a claimed recurrence of disability beginning
September 30, 2015, but she advised him that his initial claim for a February 13, 2015
employment injury must first be adjudicated before the recurrence of disability claim could be
considered.8
In a June 21, 2017 decision, OWCP’s hearing representative affirmed the September 13,
2016 decision. The hearing representative accepted the occurrence of an employment incident
on February 13, 2015 in the form of lifting/handling boxes filled with computers and pushing
carts loaded with these boxes, but she found that appellant failed to submit medical evidence
establishing that his diagnosed lumbar conditions were causally related to the accepted
employment incident. She indicated that, while the January 9, 2014 employment injury and the
claimed February 13, 2015 employment injury both involved the lumbar spine, they still were
considered separate and distinct injuries. The hearing representative noted that the fact that
appellant had an approved claim from 2014 for a lumbar sprain/strain did not automatically mean
that the instant case should be approved for a low back condition without medical evidence to
support it. She further indicated that there were no provisions under FECA for approving a
recurrence of disability when the original claim is denied.
LEGAL PRECEDENT
A claimant seeking benefits under FECA9 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.10
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.11 The second component is whether the employment incident caused a
personal injury.12 An employee may establish that an injury occurred in the performance of duty

8

After the hearing, appellant submitted a May 3, 2017 magnetic resonance imaging scan of his lumbosacral and
lower thoracic spine showing facet arthropathy and mild spondylosis.
9

Supra note 2.

10

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

11

Elaine Pendleton, 40 ECAB 1143 (1989).

12

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.

4

as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.13
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.14
ANALYSIS
Appellant filed a traumatic injury claim alleging that he sustained a work-related injury
on February 13, 2015. He claimed that he was lifting/handling boxes filled with computers and
pushing carts loaded with these boxes when he felt pain in his low back which radiated into his
right lower extremity. OWCP denied appellant’s claim for a February 13, 2015 work injury in
decisions dated September 13, 2016 and June 21, 2017. It accepted the occurrence of an
employment incident on February 13, 2015 as alleged and that a medical diagnosis had been
provided. However, OWCP found that appellant failed to submit medical evidence establishing
a causal relationship between the diagnosed lumbar condition(s) and the accepted employment
incident.
The Board finds that appellant has not met his burden of proof to establish an injury due
to the accepted February 13, 2015 employment incident.
In a February 18, 2015 report, Dr. Gargett indicated that appellant reported pain in his
lower back, which radiated to his right lower extremity, after lifting computers on
February 13, 2015. He diagnosed low back strain. Dr. Gargett noted that, considering, appellant
worked as a custodian and was not able to do desk work, he needed to rest at home for three
days. He indicated, “This is exacerbation of prior injury to back.” In a duty status report dated
February 18, 2015, Dr. Gargett listed the date of injury as February 13, 2015 and the mechanism
of injury as moving computers. He provided a diagnosis due to injury of lumbar strain and
indicated that appellant could return to regular work on February 23, 2015.
The Board notes that the submission of these reports do not establish appellant’s claim
for a February 13, 2015 work injury. While Dr. Gargett suggested a connection between moving
computers on February 13, 2015 and the diagnosed lumbar strain, his reports are of limited
probative value because he did not provide adequate medical rationale in support of his opinion.
The Board has held that a report is of limited probative value regarding causal relationship if it
does not contain medical rationale explaining how an employment activity could have caused or
aggravated a medical condition.15 Dr. Gargett did not describe the February 13, 2015
employment incident in any detail or explain how it could have caused the diagnosed medical

13

Shirley A. Temple, 48 ECAB 404, 407 (1997).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

15

See Y.D., Docket No. 16-1896 (issued February 10, 2017); D.R., Docket No. 16-0528 (issued August 24, 2016).

5

condition. His reports are of limited probative value on the relevant issue of this case for the
further reason that he did not provide a detailed factual and medical history.16
In June 2 and October 6, 2015, and April 7, 2016 reports, Dr. Battersby noted that
appellant presented complaining of low back pain due to an injury that occurred at work. In his
June 2 and October 6, 2015 reports, he diagnosed such conditions as degeneration of lumbar or
lumbosacral intervertebral disc, lumbar sprain, lumbosacral spondylosis without myelopathy,
backache (unspecified), and chronic pain syndrome. However, the submission of these reports
do not establish appellant’s claim for a February 13, 2015 work injury. Dr. Battersby’s reports
are of no probative value on causal relationship because he did not provide any opinion on the
cause of the diagnosed conditions.17
On appeal, counsel argues that the present claim constitutes a flare-up of appellant’s prior
employment injury from January 9, 2014 (OWCP File No. xxxxxx620). He asserts that the case
file for (OWCP File No. xxxxxx620) should be combined with the current case record (OWCP
File No. xxxxxx296) and that the present claim should be accepted for a chronic lumbar sprain.
The Board notes, however, that counsel has not adequately articulated why combining these case
files would be appropriate in the present case. As noted by OWCP’s hearing representative in
her June 21, 2017 decision, appellant’s January 9, 2014 employment-related traumatic injury is a
separate and distinct injury from his claimed February 13, 2015 traumatic injury, and therefore,
combining the case files would not be necessary to render a reasoned decision regarding his
claim for a February 13, 2015 injury.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lumber
condition causally related to the accepted February 13, 2015 employment incident.

16

See supra note 12.

17

See Charles H. Tomaszewski, 39 ECAB 461 (1988) (finding that medical evidence which does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of causal relationship). In
December 16 and 23, 2015 reports, Dr. Battersby indicated that appellant could not lift more than 25 pounds, but he
did not indicate that this restriction was necessitated by a February 13, 2015 work injury. Appellant also submitted
reports of Dr. Battersby from 2014, but these reports are not relevant to the injury that was alleged to have occurred
on February 13, 2015.
18

See supra note 14 at Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5 (June 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

